[Cite as State v. Hudson, 2012-Ohio-1345.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 96986




                                      STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                          RIODEJUONEROL HUDSON
                                                      DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                   Criminal Appeal from the
                            Cuyahoga County Court of Common Pleas
                                     Case No. CR-546677

        BEFORE: S. Gallagher, J., Stewart, P.J., and Celebrezze, J.

        RELEASED AND JOURNALIZED: March 29, 2012
ATTORNEY FOR APPELLANT

Robert A. Dixon
The Brownhoist Building
4403 St. Clair Avenue
Cleveland, OH 44103


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

By: Alison Foy
Scott Zarzycki
Assistant Prosecuting Attorneys
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, OH 44113


Also listed:

John P. Parker
988 East 185th Street
Cleveland, OH 44119
SEAN C. GALLAGHER, J.:

       {¶1} Appellant Riodejuonerol Hudson appeals his conviction for murder. For the

reasons stated herein, we affirm.

       {¶2} On February 3, 2011, appellant was indicted with one count of aggravated

murder in violation of R.C. 2903.01(A), with a forfeiture specification. He pled not

guilty to the charge, and the case proceeded to a jury trial. At the close of the state’s

case, the trial court granted the defense motion for acquittal as to the charge of aggravated

murder, finding prior calculation and design had not been shown. However, the court

found sufficient evidence to support the lesser-included offense of murder under R.C.

2903.02(A), and the case proceeded on that charge.

       {¶3} The charge arose from an incident that occurred on August 17, 2010.

Hudson went to a hospital where his girlfriend was about to have a baby. Because

Hudson had forgotten his seizure medication, his mother drove him home to get it. They

parked in the street outside his home. Hudson saw the victim, Mario Seaborn, and

observed him drinking a can of an alcoholic beverage, Four Loko. Hudson testified that

Seaborn began yelling profanities at him and made threats upon his life. The scene

escalated into a fight in the street between Hudson and Seaborn. There were several

witnesses to the fight.

       {¶4} During the fight, Hudson was observed striking Seaborn with a bottle and

Seaborn struck Hudson with a chain he wore around his neck. Witnesses testified that it
appeared the fight was over, and Hudson headed toward his house. Hudson testified that

Seaborn was threatening his and his mother’s lives.

       {¶5} Hudson proceeded to go into his house to retrieve his medicine. He also

grabbed a knife. He claimed he intended to use the knife to scare Seaborn so that he

could get in the car and get back to the hospital, though he did not expect Seaborn to just

walk away. Witnesses observed Hudson run out of the house toward Seaborn. Hudson

stated he showed Seaborn the knife and asked if he could leave. Seaborn swung his

chain at Hudson. The two were fighting. Witnesses observed Hudson striking Seaborn,

and then Seaborn fell to the ground. Hudson dropped a knife and was heard apologizing

to the victim. Seaborn was bleeding from the neck, and 911 was called. Hudson left the

scene and was eventually apprehended by the police. Hudson testified he did not know

how Seaborn got stabbed in the neck.

       {¶6} A chain and two knives were among the items recovered from the scene.

DNA matching Seaborn (major contributor) and Hudson (minor contributor) was found

on one of the knife blades. The second knife blade had a DNA match to Seaborn as the

major contributor, and the minor contributor was inconclusive. The handle of each knife

had a DNA mixture for which Seaborn and Hudson could not be excluded as possible

contributors.

       {¶7} Seaborn was hospitalized and died approximately five months after the

incident. The doctor who performed the autopsy found two recent stab wounds, one to

the neck and one to the trunk. The doctor also reviewed the corresponding transection of
the spinal cord, which resulted in quadriplegia and associated complications. The cause

of death was “acute bronchopneumonia due to quadriplegia, due to recent stab wound of

the neck, with cervical spinal cord and vertebral artery injuries.”

       {¶8} The trial court instructed the jury on the elements of murder, as well as the

inferior-degree offense of voluntary manslaughter, and on self-defense. The jury found

Hudson guilty of murder with the forfeiture specification. The court sentenced him to a

prison term of 15 years to life. The court further ordered Hudson to forfeit all interest in

the two knives. Hudson has appealed his conviction. He raises three assignments of

error for our review.

       {¶9} Hudson’s first assignment of error provides as follows:

       I.   The appellant was denied equal protection of law pursuant to the

       Fourteenth Amendment to the United States Constitution due to purposeful

       racial discrimination by the state in the jury selection process and failure of

       the trial court to follow applicable law.

       {¶10} In Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986),

the United States Supreme Court recognized that the Equal Protection Clause of the

United States Constitution prohibits the use of peremptory challenges in a discriminatory

manner to exclude potential jurors solely on account of their race. Id. at 89; see also

State v. Hernandez, 63 Ohio St.3d 577, 581, 589 N.E.2d 1310 (1992). There are three

steps involved in adjudicating a Batson claim. As expressed by the Ohio Supreme Court

in State v. Bryan, 101 Ohio St.3d 272, 2004-Ohio-971, 804 N.E.2d 433, ¶ 106:
      First, the opponent of the peremptory challenge must make a prima facie
      case of racial discrimination. Second, if the trial court finds this
      requirement fulfilled, the proponent of the challenge must provide a racially
      neutral explanation for the challenge. Batson, 476 U.S. at 96–98, 106 S.Ct.
      1712, 90 L.Ed.2d 69. However, the “explanation need not rise to the level
      justifying exercise of a challenge for cause.” Id. at 97, 106 S.Ct. 1712, 90
      L.Ed.2d 69. Finally, the trial court must decide based on all the
      circumstances, whether the opponent has proved purposeful racial
      discrimination. Id. at 98, 106 S.Ct. 1712, 90 L.Ed.2d 69. See, also,
      Purkett v. Elem (1995), 514 U.S. 765, 767-768, 115 S.Ct. 1769, 131
      L.Ed.2d 834. A trial court’s findings of no discriminatory intent will not
      be reversed on appeal unless clearly erroneous. State v. Hernandez (1992),
      63 Ohio St.3d 577, 583, 589 N.E.2d 1310, following Hernandez v. New
      York (1991), 500 U.S. 352, 111 S.Ct. 1859, 114 L.Ed.2d 395.

      {¶11} Further, “[i]n step three, the trial court may not simply accept a proffered

race-neutral reason at face value, but must examine the prosecutor’s challenges in context

to ensure that the reason is not merely pretextual.” State v. Frazier, 115 Ohio St.3d 139,

2007-Ohio-5048, 873 N.E.2d 1263, ¶ 65.

      {¶12} In this case, the state’s exercise of its peremptory challenges resulted in the

removal of two African-American persons as jurors.         Prospective juror No. 5 was

peremptorily challenged without objection.        When the state exercised its second

peremptory challenge to excuse prospective juror No. 4, defense counsel raised a Batson

challenge on the basis that it was the second African-American juror excused. Upon this

challenge, the court required the state to provide a race-neutral reason for excusing the

juror. The state indicated that the juror had a brother and a father who were in the

criminal justice system and, despite not knowing much about his brother’s case, the juror

felt his brother was not treated fairly by the justice system. Defense counsel argued that

the state had failed to articulate an appropriate non-racial basis for the excusal of juror
No. 4. The court considered the arguments of counsel and rejected the Batson challenge.



       {¶13} Our review of the record reflects that the only challenge presented was to

juror No. 4. The state articulated a race-neutral reason for striking the juror, which was

consistent with the juror’s answers during voir dire questioning. The juror indicated that

both his father and brother had been convicted and incarcerated. Further, despite not

knowing the details of his brother’s conviction, the juror expressed his belief that his

brother had not been treated fairly by the criminal justice system. The fact that the juror

claimed he could be fair and impartial in this case does not establish that the proffered

reason was pretextual.

       {¶14} Although Hudson complains that the record is devoid of an analysis by the

trial court, “the trial court is not compelled to make detailed factual findings to comply

with Batson.” Frazier, 115 Ohio St.3d 139, 2007-Ohio-5048, 873 N.E.2d 1263, at ¶ 98.

The record reflects that the trial court provided the parties a reasonable opportunity to

make their respective records, and the court expressed a clear rejection of the Batson

challenge. Because we do not find the trial court’s determination was clearly erroneous,

we overrule the first assignment of error.

       {¶15} Hudson’s second assignment of error provides as follows:

       II. The verdict below was against the manifest weight of the evidence.

       {¶16} When reviewing a claim challenging the manifest weight of the evidence,

the test is as follows:
      “The court, reviewing the entire record, weighs the evidence and all

      reasonable inferences, considers the credibility of witnesses and determines

      whether in resolving conflicts in the evidence, the jury clearly lost its way

      and created such a manifest miscarriage of justice that the conviction must

      be reversed and a new trial ordered. The discretionary power to grant a

      new trial should be exercised only in the exceptional case in which the

      evidence weighs heavily against the conviction.” State v. Thompkins, 78

      Ohio St.3d 380, 387, 678 N.E.2d 541 (1997), quoting State v. Martin, 20

      Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

      {¶17} Hudson was convicted of murder in violation of R.C. 2903.02(A), which

provides in pertinent part as follows: “No person shall purposely cause the death of

another * * *.” “Purposely” is defined in R.C. 2901.22(A) as follows:

                (A) A person acts purposely when it is his specific intention to cause

      a certain result, or, when the gist of the offense is a prohibition against

      conduct of a certain nature, regardless of what the offender intends to

      accomplish thereby, it is his specific intention to engage in conduct of that

      nature.

      {¶18} Hudson argues there was a lack of evidence supporting a specific intent to

cause death. Our review reflects that Hudson engaged in a fight with Seaborn in the

street outside his home.      In the course of the fight, Hudson was observed striking

Seaborn with a bottle and Seaborn struck Hudson with a chain. Hudson retreated to his
home and retrieved a knife. Witnesses observed him running out of his home toward

Seaborn. Hudson admitted he was carrying a knife and displayed it to Seaborn. As they

re-engaged in a fight, Hudson was observed striking Seaborn, who fell to the ground.

Hudson dropped a knife and was heard apologizing to Seaborn. Seaborn was bleeding

from the neck, and 911 was called. Hudson left the scene and was later apprehended.

While Hudson testified that he did not remember stabbing Seaborn, the jury could have

found his testimony was self-serving and lacked credibility.          The stab wound to

Seaborn’s neck caused quadriplegia and eventually led to the death of Seaborn.

Although Seaborn did not die instantly, ultimately his death was caused by the neck

wound that was inflicted. Upon our review, we find the jury could reasonably infer from

the evidence that Hudson’s purpose in striking Seaborn in the neck with a knife was to

kill him. Additionally, the jury was entitled to reject Hudson’s claim of self-defense.

       {¶19} Hudson further claims that the evidence, at best, supported a charge of

voluntary manslaughter. The jury was instructed on both murder and the inferior-degree

offense of voluntary manslaughter. A person commits voluntary manslaughter when he

knowingly causes the death of another “while under the influence of sudden passion or in

a sudden fit of rage, either of which is brought on by serious provocation occasioned by

the victim that is reasonably sufficient to incite the person into using deadly force.” R.C.

2903.03. While there was evidence that Seaborn had struck Hudson with a chain during

the fight and threatened to kill him, the jury could find he had sufficient time to cool off

when he retreated to his home. Further, the jury could reject his claim that he was legally
provoked when he returned to the street, charged Seaborn with a knife, and stabbed him

in the neck.

       {¶20} Upon our review, we find this is not an “‘exceptional case in which the

evidence weighs heavily against the conviction.’” Thompkins, 78 Ohio St.3d at 387, 678

N.E.2d 541, quoting Martin, 20 Ohio App.3d at 175, 485 N.E.2d 717. The jury neither

lost its way nor created a manifest miscarriage of justice in convicting Hudson of murder.

 Accordingly, we overrule Hudson’s second assignment of error.

       {¶21} Hudson’s third assignment of error provides as follows:

       III. The requirement under Ohio law that the defendant bears the burden of

       proof for the defense of self-defense is unconstitutional in light of recent

       U.S. Supreme Court decisions pertaining to the Second Amendment right to

       keep and bear arms.

       {¶22} Hudson is seeking to have R.C. 2901.05(A), which requires the defendant to

bear the burden of proof when raising a self-defense claim, declared unconstitutional.

He recognizes that the United States Supreme Court upheld the constitutionality of R.C.

2901.05(A) in Martin v. Ohio, 480 U.S. 228, 233-234, 107 S.Ct. 1098, 94 L.Ed.2d 267

(1987). However, he claims a different result is now warranted in light of the ruling in

Dist. of Columbia v. Heller, 554 U.S. 570, 128 S.Ct. 2783, 171 L.Ed.2d 637 (2008).

       {¶23} Initially, as an inferior court to the United States Supreme Court, we are

bound to follow the Martin decision and have no authority to overturn it. State v. Loyed,

8th Dist. No. 83075, 2004-Ohio-3961, ¶ 33. Further, this court has previously rejected
the argument that Heller requires a different result. State v. Warmus, 8th Dist. No.

96026, 2011-Ohio-5827, ¶ 42-47; see also State v. Geter-Gray, 9th Dist. No. 25374,

2011-Ohio-1779, ¶ 25-26 (rejecting similar argument).

       {¶24} In Heller, the Court held that the Second Amendment protects an

individual’s right to possess a firearm in the home for the purpose of self-defense. 554

U.S. at 635-636.       In doing so, the Court recognized that self-defense is a “central

component” to the right to bear arms. Id. at 599. While Heller recognizes a right to

self-defense, “nothing in Heller purports to alter the way the states have defined

self-defense.”   Warmus at ¶ 47.        For these reasons, we overrule Hudson’s third

assignment of error.

       {¶25} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated.     Case remanded to the trial court

for execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE
MELODY J. STEWART, P.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR